*965Vista la moción de desestimación presentada por el demandante apelado y apareciendo debidamente comprobado qne con relación' a este pleito la apelante no ba becho gestión alguna en la Corte de Distrito desde el día 8 de junio de 1937, fecha de la sentencia, así como que tampoco ha otorgado la fianza para responder de los daños y perjuicios que puedan irrogarse al demandante, y de las costas de la apelación, que requiere el artículo 631 del Código de Enjuicia-miento Civil, se desestima la apelación interpuesta.
El Juez Presidente Sr. del Toro y Asociado Sr. Córdova Dávila, no inter-vinieron.